Citation Nr: 0939721	
Decision Date: 10/20/09    Archive Date: 10/28/09

DOCKET NO.  07-26 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for a mental disorder, 
characterized as paranoid schizophrenia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his friend


ATTORNEY FOR THE BOARD

Ann L. Kreske, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1970 to April 
1972.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a July 2006 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California, which, inter alia, denied service connection for 
a mental condition.

As support for his claim, the Veteran and his friend 
presented testimony at a hearing before the undersigned 
Veterans Law Judge at the RO (Travel Board hearing) in May 
2009.  The hearing transcript has been associated with the 
claims file and has been reviewed.   

The Board notes that the Veteran also had filed claims for 
service connection for bilateral tinnitus and for asthma, 
including as a result of exposure to Agent Orange.  These 
claims were denied in the aforementioned July 2006 rating 
decision.  The Veteran filed a notice of disagreement (NOD) 
with regard to these issues in August 2006; however, he 
failed to perfect an appeal of these two claims by filing a 
substantive appeal (e.g., VA Form 9 or equivalent statement) 
following the issuance of a statement of the case in July 
2007.  See 38 U.S.C.A. § 7105(a) (West 2002); 
38 C.F.R. §§ 20.200, 20.202 (2009).  However, based on 
testimony provided by the Veteran during his Travel Board 
hearing in May 2009, it appears the Veteran wishes to file 
claims to reopen the previously denied service connection for 
bilateral tinnitus and asthma.  In this regard, the Board may 
not entertain an application for review on appeal unless it 
conforms to the law.  38 U.S.C.A. § 7108 (West 2002).  The RO 
has not fully adjudicated any other issue and the Board may 
not unilaterally take jurisdiction of any additional claims.  
The RO should request the Veteran to clearly indicate what 
additional claims, if any, he wishes to pursue.  The RO 
should then take appropriate action to adjudicate these 
claims, if any.  In any event, no other issue is before the 
Board at this time.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Before addressing the merits of the issue currently on 
appeal, the Board finds that additional development of the 
evidence is required.

First, with regard to the Veterans Claims Assistance Act of 
2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2009), the RO should send the Veteran a 
VCAA notice letter complying with Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. 
Nicholson, 483 F.3d 1311 (2007).  This letter should 
specifically advise him that a downstream disability rating 
and an effective date will be assigned if his claim is 
granted on the merits.  Therefore, a remand is required for 
the RO to issue another VCAA letter that is compliant with 
38 C.F.R. § 3.159(b)(1) and with all legal precedent.

Next, a remand is required for the RO to attempt to obtain 
additional service treatment records (STRs) that the Veteran 
has identified that may be pertinent to his claim for service 
connection.  The United States Court of Appeals for Veterans 
Claims (Court) has held that when STRs are lost or missing, 
the VA has a heightened duty "to consider the applicability 
of the benefit of the doubt rule, to assist the claimant in 
developing the claim, and to explain its decision when the 
Veteran's treatment records have been destroyed."  Cromer v. 
Nicholson, 19 Vet. App. 215, 217-18 (2005) citing 
Russo v. Brown, 9 Vet. App. 46, 51 (1996).  See also 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).  

In this case, in his August 2006 notice of disagreement and 
during his Travel Board hearing in May 2009, the Veteran 
testified that he sought treatment for psychiatric symptoms 
with two psychologists and a chaplain during service.  The 
Veteran also indicated during his May 2009 Travel Board 
hearing that his VA Form 201, which has not been associated 
with the claims file, would support his contention that he 
sought treatment for a psychiatric disability during service.  
However, the Veteran's STRs contain no record of the 
aforementioned treatments or diagnosis of a psychiatric 
disorder during service.  The claims folder also indicates no 
other attempts to ascertain the location of, and obtain, the 
Veteran's missing STRs, particularly those concerning 
treatment for, or diagnosis of, any psychiatric disorder.  
Thus, the Board finds that the RO failed to exhaust all 
efforts to locate the STRs identified by the Veteran.  The RO 
needs to make further inquiries about the Veteran's STRs 
until a determination is made as to whether they were 
destroyed and whether alternative records or morning reports 
can be obtained.  Given the obvious relevance of these 
missing STRs in the adjudication of the issue on appeal, the 
Board finds it necessary to remand the claim to ensure that 
all proper avenues for securing these records have been 
pursued and to afford the Veteran every benefit of assistance 
from VA.

Further, the Veteran indicated during his May 2009 Travel 
Board hearing that he currently receives treatment for his 
mental disorder, both at VA and with a private physician.  In 
this regard, VA's duty to assist includes obtaining records 
of the Veteran's relevant VA medical treatment and from other 
agencies.  38 U.S.C.A. 
§§  5103A(c)(2) and 5103A(c)(3) (West 2002 & Supp.2009); 
38 C.F.R. §§ 3.159(c)(2), (c)(3) (2009).  See also Bell v. 
Derwinski, 2 Vet. App. 611 (1992) (VA is charged with 
constructive knowledge of evidence generated by VA).  
Moreover, VA has a duty to make reasonable efforts to obtain 
relevant records, including private records, that the 
claimant adequately identifies, and notify the claimant of 
such efforts whenever it is unable to obtain such records.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Here, the Board notes that, following the May 2009 Travel 
Board hearing, the Veteran's file was held open for 60 days 
for any additional evidence that he may wish to submit.  The 
RO subsequently received, and associated with the claims 
file, VA treatment records dated from April 2009 to September 
2009, both in paper form and electronically.  However, 
because the Veteran currently receives treatment for his 
mental disorder, more recent and updated treatment records 
must be obtained.  Because any treatment record regarding his 
mental disorder may be relevant to the Veteran's claim, the 
RO should attempt to obtain these records, and, if they no 
longer exist, must make this express declaration to confirm 
that further attempts to obtain them would be futile.  Thus, 
a remand is warranted to obtain these records.

Additionally, the Veteran testified during his May 2009 
Travel Board hearing that he currently receives disability 
benefits from the Social Security Administration (SSA) for 
paranoid schizophrenia.  However, these records are not on 
file and must be obtained prior to the determination of the 
Veteran's claim as these records specifically concern the 
particular disability at issue.  38 U.S.C.A. § 5103A(c)(3).  
Although disability determinations by the SSA are not 
controlling on VA, they are pertinent to the adjudication of 
a claim for VA benefits, and VA has a duty to assist the 
Veteran in gathering these records.  Voerth v. West, 13 Vet. 
App. 117, 121 (1999); Hayes v. Brown, 9 Vet. App. 67, 74 
(1996).  Thus, a remand is warranted to obtain these records.

Finally, a VA examination is needed to determine the current 
nature, severity, and etiology of the Veteran's mental 
disorder, most recently diagnosed as paranoid schizophrenia 
and posttraumatic stress disorder (PTSD).  In this regard, in 
disability compensation (service-connection) claims, VA must 
provide a medical examination when there is (1) competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability, (2) evidence of in-service 
incurrence or aggravation of a disease or injury, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the Veteran's 
service, but (4) insufficient competent medical evidence on 
file for VA to make a decision on the claim.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. 
§ 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  

The Board initially notes that, although the Veteran has been 
diagnosed with PTSD in addition to paranoid schizophrenia, he 
has indicated that he is not pursuing a claim for service 
connection for PTSD.  See Travel Board hearing transcript, 
page 14, dated in May 2009.  

Here, the Veteran claims that his current mental disorder is 
related to service.  He has testified that he began to 
experience symptoms of a mental disorder, and sought 
treatment for such symptoms, during service.  See Travel 
Board hearing transcript dated in May 2009.  In this regard, 
the Veteran is competent to report the symptomatology that he 
experienced and receipt of treatment, and his testimony in 
this respect should be taken into account in the adjudication 
of his claim.  Jandreau Jandreau v. Nicholson, 492 F.3d 1372, 
1377 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465, 469 
(1994); see also 38 C.F.R. § 3.159(a)(2). 

Post-service, the Veteran testified that he began treatment 
for a mental disorder in 1977 or 1978.  Records of evidence 
support the Veteran's testimony and show that the Veteran was 
treated for paranoid delusions in 1978.  Since that time, he 
has continued to receive treatment for a mental disorder.  
Most recently, the Veteran was diagnosed with paranoid 
schizophrenia and PTSD.  See private medical records from 
Affiliated Psychological Services dated in September 2007.      

Thus, in light of the Veteran's testimony regarding 
symptomatology of a mental disorder during service, competent 
evidence of a current mental disorder, including paranoid 
schizophrenia, and the Court's decision in McLendon, a 
comprehensive VA medical examination and opinion are needed 
to determine the exact diagnosis of any current mental 
disorder, and whether any current mental disorder is 
traceable back to the Veteran's military service.  

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a VCAA notice letter 
that is compliant with Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd 
sub nom. Hartman v. Nicholson, 483 F.3d 
1311 (2007).  Specifically, this letter 
should advise the Veteran that a 
downstream disability rating and an 
effective date will be assigned if his 
service connection claim is granted.

2.  Contact the National Personnel Records 
Center
(NPRC) to inquire as to whether additional 
STRs exist, particularly records of 
treatment for, or diagnosis of, a 
psychiatric disorder.  Ensure all requests 
specifically include complete information 
of the Veteran's service unit, as 
indicated in his DD form 214 or as further 
specified by the Veteran.  All attempts to 
secure these STRs must be documented in 
the claims file.  If these records are 
missing or are destroyed, there must be 
written confirmation from the NPRC of this 
fact.  If these records are unavailable or 
no longer exist, and further attempts to 
obtain them would be futile, expressly 
indicate this in the record and notify the 
Veteran accordingly.

3.  Contact the Veteran to ascertain 
whether he had any additional relevant 
treatment at a VA facility since September 
2009.  If so, obtain all pertinent records 
of any medical treatment for the Veteran's 
mental disorder from the appropriate VA 
Medical Center (VAMC) dated from September 
2009 to the present.  Also contact the 
Veteran to identify any private physicians 
from whom he received treatment for his 
mental disorder since 2007.  If any 
private treatment records exist, the RO 
also should ask the Veteran to provide 
authorization of release for these records 
and obtain them or ask the Veteran to 
submit such records.  All attempts to 
secure these records, and any response 
received, must be documented in the claims 
file.  If no records are available, a 
response to that effect is required and 
should be documented in the file.

4.  Request from the SSA records 
associated with the Veteran's disability 
claim(s).  Request copies of the 
disability determination and all medical 
records considered.  If no records are 
available or do not exist, a response to 
that effect must be documented in the 
claims file, and the Veteran must be 
notified.

5.  After completion of the above, arrange 
for the Veteran to undergo a VA 
psychiatric examination, by an appropriate 
specialist, to determine the nature, 
severity, and etiology of any current 
mental disorder.  

The claims folder should be made available 
to the examiner for review for the 
examination, particularly a copy of this 
remand and any pertinent treatment and 
history, including any records noting the 
onset of his mental disorder.  The 
examination report should indicate whether 
such review was accomplished.  All 
indicated tests and studies should be 
performed as deemed necessary by the 
examiner.  The examination report should 
include a complete discussion of the 
Veteran's subjective complaints, findings 
on mental status examination, and a multi-
axial diagnosis with Global Assessment of 
Functioning (GAF) score.    

Based on a physical examination and 
comprehensive review of the claims file, 
the examiner is asked to provide an 
opinion responding to the following 
questions:

(a)  Does the Veteran currently have a 
mental disorder?

 (b)  If so, is it at least as likely as 
not that the Veteran's current mental 
disorder is the result of his military 
service? 

The term "at least as likely as not" 
does not mean merely within the realm of 
medical possibility, but that the weight 
of medical evidence both for and against a 
conclusion such as causation is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiner should 
discuss the rationale of the opinion, 
whether favorable or unfavorable, based on 
the findings on examination and 
information obtained from review of the 
record.  If the examiner is unable to 
provide the requested opinion, please 
expressly indicate this and discuss why 
this is not possible or feasible.

The Veteran is hereby advised that failure 
to report for his scheduled VA 
examination, without good cause, may have 
adverse consequences for his claim.  

6.  After giving the Veteran time to 
respond to the additional notice, 
readjudicate his claim for service 
connection for a mental disorder in light 
of any additional evidence received since 
the October 2007 supplemental statement of 
the case (SSOC).  If the claim is not 
granted to the Veteran's satisfaction, 
send him and his representative another 
SSOC.  It must contain notice of all 
relevant actions taken on the claims for 
benefits, to include a summary of the 
evidence and discussion of all pertinent 
regulations.  The Veteran and his 
representative should be given an 
opportunity to respond to the SSOC before 
returning the file to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other 


appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


